RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 3(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A, se consti-tuyen las siguientes salas especiales de despacho para fun-cionar durante el receso:

De Ir o de julio a 15 de agosto

Juez Asociado Señor Francisco Rebollo López, Presi-dente
Juez Asociada Señora Miriam Naveira de Rodón
Juez Asociado Señor Jaime B. Fuster Berlingeri

De 16 de agosto a 30 de septiembre

Juez Asociado Señor Antonio S. Negrón García, Presi-dente
Juez Asociado Señor Federico Hernández Denton
Juez Asociado Señor Rafael Alonso Alonso
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que integren las salas que no puedan in-tervenir en algún asunto ante su consideración y, asi-mismo, para convocar al Tribunal cuando sea necesario.
Salvo regla de necesidad, convocatoria a una sesión ple-naria del Tribunal o situación adicional que lo amerite, el Juez Presidente Señor Andréu García no se integrará a dichas salas especiales de despacho.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General